Citation Nr: 1111869	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  04-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis.

2.  Entitlement to an evaluation in excess of 10 percent for a skin condition, to include dermatitis and squamous cell carcinoma of the skin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1959 to July 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002 and July 2007 rating decisions by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The December 2002 decision denied an evaluation in excess of 10 percent for dermatitis of the hands, as well as service connection for pulmonary fibrosis.  The Veteran filed a notice of disagreement (NOD) in February 2003, and a statement of the case (SOC) was issued in March 2004; the Veteran perfected his appeal with the filing of an April 2004 VA Form 9.

In March 2009, the Board issued a decision remanding the question of evaluation of the skin condition, and denying service connection for pulmonary fibrosis.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims, and in February 2010, on the basis of a Joint Motion, vacated the Board decision and remanded the issue for further development.

In February 2003, the Veteran filed a claim for "an increased rating for skin cancer and dermititus [sic]."  He clearly associated all his current skin conditions as one unitary disability.  His March 2004 Form 9 discussed them as a single skin disability.  The RO, however, treated the claim as one of service connection for skin cancer, and granted entitlement to that benefit in a July 2007 decision, rated 0 percent disabling.  Within one year of that decision, in May 2008, the Veteran filed correspondence and evidence which again associates the skin cancer and dermatitis, and discusses the assigned evaluations.  This should be accepted as an NOD, placing the question of evaluation of both dermatitis and skin cancer in appellate status.

The issue has been recharacterized to better reflect the procedural status of each disability, as well as the Veteran's allegations with regard to evaluation of his (single) skin disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Pulmonary Fibrosis

In a March 2002 statement, the Veteran reported that shortly after his discharge, he applied for a position with the fire department.  Testing involved a written examination and a physical test.  The Veteran reported that following the physical portion of the exam, he was breathing hard, which was "a problem."  The department was convinced to take him anyway because of his family's position.

The Court determined that VA had failed in its duty to assist by not making efforts to obtain a report of this physical test.  The Joint Motion characterized the report as one of a physical examination, as in a medical evaluation.  This is incorrect, as it appears from the context of the statement that the Veteran was referring to a physical fitness test, similar to those still given to prospective firefighters.

Nevertheless, a report of the Veteran's physical fitness evaluation may be relevant, as evidence of breathing problems prior to his work as a firefighter would tend to rebut the medical conclusions that his current disability was related to his employment and not military service.  Remand is required to obtain those records.

II.  Skin Disorder

As was noted above, the Veteran has at all times discussed his dermatitis and skin cancer as a single, unitary condition, while VA has treated them as separate and distinct.  Both approaches are valid under current regulations, and the determination of which to use should be based upon which provides the greatest benefit to the Veteran.  For example, it is possible that considering the area affected by skin cancer in conjunction with dermatitis may result in meeting the criteria for the next higher evaluation under an applicable Diagnostic Code.

An examination is required to obtain a full, current description of the manifestations of all service connected skin disabilities, so that a determination as to which approach is more beneficial may be made.

Further, the Veteran has been diagnosed with and service connected for both dermatitis and skin cancer.  The skin cancer is related to service via excessive sun exposure; the Veteran was noted to be sensitive to sunlight, and was treated for sunburns in service.  The discussion in the July 2007 rating decision, however, is somewhat unclear.  It discusses not only the skin cancer and residual scarring, but also precancerous actinic lesions.  It is not evident whether these precancerous lesions were included in the grant of service connection, though that would seem logical given the reasoning behind the grant.  

On remand, the VA examiner should offer an opinion, in light of the fact that skin cancer has been service connected based on in-service excessive sun exposure, as to whether currently diagnosed actinic lesions and other precancerous growths are also at least as likely as not related to in-service sun exposure.  The examiner should include these lesions in the description of the current extent of the skin condition.  VA must make an express determination as to whether the various actinic lesions are in fact already service connected, under the July 2007 rating decision.  If not, the Veteran is entitled to the opportunity to initiate an appeal regarding the formal denial.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps, to include contacting the Veteran for necessary releases, to obtain complete medical records maintained by the Newark, New Jersey, Fire Department.  The request must include any and all reports related to the Veteran's medical, written, and physical testing for employment.

If such records are unavailable or cannot be obtained, such must be certified in writing.

2. Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should provide a full and detailed description of the current manifestations of dermatitis, skin cancer, and actinic keratoses.  This includes a statement of the surface area affected by each condition separately and by the conditions together.  

The examiner should opine as to whether it is at least as likely as not that currently diagnosed actinic keratoses or any other diagnosed lesion is related to documented and established in-service excessive sun exposure.  The examiner should be informed that service connection for skin cancer has been granted based on such exposure.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include formal adjudication of service connection for actinic lesions, if not already included in the July 2007 rating decision.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  If service connection for actinic lesions is formally denied, VA must inform the Veteran of that decision and provide him with his appellate rights.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



